Citation Nr: 1332989	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for liver cancer, to include as a result of exposure to herbicides, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973.  He died in September 2010.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In correspondence received in July 2012, the appellant appears to have raised the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151, based on VA treatment.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 rating decision, the RO denied the Veteran's claim for service connection for liver cancer, to include as a result of exposure to herbicides and a claim for a total rating based on individual unemployability.  The Veteran appealed the RO's denial of his claim for service connection for liver cancer.  The claim was pending at the time of his death in September 2010.  

In September 2010, the appellant submitted her claim for DIC and for accrued benefits.  In a November 2010 letter, VA notified the appellant that as the Veteran's surviving spouse she was eligible to be substituted as the original appellant in his pending claim and that she could submit additional evidence in support of the appeal.  

In a November 2010 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant subsequently perfected her appeal of the determination.  

A December 2010 VA letter advised the appellant that her claim for accrued benefits would be addressed separately.  

To date there is no indication that the RO has readjudicated the merits of the pending claim for service connection for liver cancer, to include as a result of exposure to herbicides.  As the claim was pending at the time of the Veteran's death and the appellant is now substituted as the claimant, this claim must be readjudicated by the RO on its merits.

As the issue of entitlement to service connection for the cause of the Veteran's death is predicated on the same factual basis as the claim for service connection for liver cancer, the readjudication of the issue may impact on the cause of death claim.  Because the claim for service connection for liver cancer for substitution and accrued benefits purposes is being remanded, the Board must defer adjudication of the cause of death claim until both claims can be readjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

After undertaking all development deemed necessary, readjudicate the claim of entitlement to service connection for liver cancer, to include as a result of exposure to herbicides.  If the decision is adverse to the appellant, issue an appropriate statement or supplemental statement of the case and allow the appropriate time for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


